In re Johnson, Darrell; — Plaintiff; applying for motion to enforce this Court’s Order dated December 10, 1996; Parish of East Baton Rouge, 19th Judicial District Court, Division “F”, No. 5-89-1088; to the Court of Appeal, First Circuit, No. KW95 2236.
Writ granted. The district court is ordered to comply with this Court’s earlier order, see State ex rel. Johnson v. State, 96-2418 (La. 12/10/96), 697 So.2d 590, within thirty days. The district court is further ordered to provide this Court with proof of compliance.
JOHNSON, J., not on panel.